DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 36, and 37 have been amended and claim 48 has been added; as a result claims 1-18 and 20-48 are currently pending in the present application, with claims 1, 36 and 37 being independent. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 27 May 2016, 10 November 2016, 05 January 2018, 27 March 2019, 12 April 2021, and 29 April 2021 have been considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Paragraph 129 lists and incorporates two references, neither of which are submitted on an IDS - and therefore are not being considered by the examiner.
Response to Arguments
Applicant’s arguments, see page 16, filed 09 March 2022, with respect to the double patenting rejection of claims 1, 36, and 37 have been fully considered, but are not persuasive.  The scope of claims 1, 36, and 37 is not patentably distinct from that of claims 1, 11, and 21 of US Patent 10,810,796. Accordingly, the double patenting rejection of claims 1, 36, and 37 has been maintained. 
Applicant’s arguments with respect to claims 1-18 and 20-47, along with accompanying amendments received on the same date, have been fully considered but are not persuasive. Applicant argues that the combination of references used in the rejection of claim 1 do not teach or suggest the newly amended portion of claims 1, 36 and 37.  The examiner respectfully disagrees. 
Sacerdoti teaches that a visualization model is characterized by visual attributes, see for instance, column 3, lines 51-63 and column 11, lines 58-65. A visualization model interface permits a user to correlate database variables to model attributes, see for instance, column 3, lines 55-60. Data streams are sent to the visualization control module, see for instance, column 12, lines 31-35 and fig. 10. A database variable can be associated with one or more visual attributes, see for instance, column 6, lines 6-67 and fig. 4. The graphics attribute list graphically depicts attributes of the graphics display to be generated, including positions on the three spatial dimensions that correspond to the three axes in Cartesian coordinates, see for instance, column 6, lines 54-58. The correlation of a variable with an attribute is automatically indicated as soon as the correlation is made, see for instance, column 7, lines 10-12. For instance, the variables “debt to equity,” “price-per-share,” and “volume” are correlated respectively to the x, y and z axis in fig. 4, while the variable “annual sales” is correlated with the graphics attribute of object size, see for instance, column 7, lines 10-20 and fig. 4. One or more positions can be selected in the model, see for instance, column 8, lines 20-25 and lines 44-50 and figs. 4, 5 and 8. 
Tesler teaches that each node of a hierarchy has one or more graphical objects (e.g., bases, bars, disks) and graphical attributes (e.g., color, size) corresponding to data attributes in the data being visualized, see for instance, column 9, lines 20-39. Flags that represent marks in a hierarchy data visualization can be set, such as automatically highlighting objects matching a search criteria, see column 24, lines 41-50, column 25, lines 9-15, column 27, lines 1-30 and figs. 28 and 36A-36C. The flags can be colored, see column 27, lines 11-26.
Wettel teaches that 3D visualization which depicts object-oriented software systems as habitable cities that one can intuitively explore – the buildings  in the  city (representing software artifacts) are positioned according to well defined rules, and thus facilitate the establishing of visual orientation to gain familiarity with the system, see page 92, RHC, paragraph 2. The cities look real, due to the combination of layouts, topologies, metric mappings applied at an appropriate level of granularity, see page 92, RHC, paragraph 6. We identified the following set of visual properties of the city artifacts that can carry semantic information about the system under investigation: dimensions; position, color, color saturation, and transparency…The decision  on which metrics will get to influence the appearance of the city highly depends on the purpose of the visualization…in the examples presented throughout this paper, we settled on two simple metrics and mapped one (NOM) to the height of a building and another (NOA) to the size of the building, see page 93, LHC, paragraphs 1-4. In a software city there is no notion of “appropriate location” of a building, since software does not have a tangible physical presence, see page 95, RHC, paragraph 1. We make the distinction between vertical navigation (the user gets to orbit and fly around the city, move forward or backward, change the altitude, etc) and horizontal navigation (corresponds to “driving around” the city, in the midst of  the buildings, but with limited movement capabilities, given by the physical constraints of the world), see page 97, LHC, ‘Navigation.’ 
Prabu teaches that datasets include one or more data fields. Mapping data fields to a visualization includes associating data fields with visualization characteristics defined in the visualization, see for instance, paragraph 50. Visualizations include, but are not limited to, bar graphs, pie charts, line graphs, point graphs, and heat maps and may be two dimensional, three dimensional, or n-dimensional depending on the type of visualization and the mapped ( 414) fields, see for instance, paragraph 51. Customizing a visualization includes changing the width, height, colors, scale, and geometry of the visualization. A number of properties that can be customized (418) in a visualization not specifically listed above can be utilized according to the requirements of a specific application in accordance with a variety of embodiments of the invention, see for instance, paragraph 51.
	That is the combination of references teaches the newly added limitations. For example, Sacerdoti teaches graphics attributes list graphically depicts attributes of the graphics display to be generated, including positions on the three spatial dimensions that correspond to the three axes in Cartesian coordinates, see for instance, column 6, lines 54-58. The correlation of a variable with an attribute is automatically indicated as soon as the correlation is made, see for instance, column 7, lines 10-12. For instance, the variables “debt to equity,” “price-per-share,” and “volume” are correlated respectively to the x, y and z axis in fig. 4, while the variable “annual sales” is correlated with the graphics attribute of object size, see for instance, column 7, lines 10-20 and fig. 4. Tesler adds that each node of a hierarchy has one or more graphical objects (e.g., bases, bars, disks) and graphical attributes (e.g., color, size) corresponding to data attributes in the data being visualized, see for instance, column 9, lines 20-39. Wettel further adds that 3D visualization depicting object-oriented software systems as habitable cities that one can intuitively explore – the buildings  in the  city (representing software artifacts) are positioned according to well defined rules, and thus facilitate the establishing of visual orientation to gain familiarity with the system, see page 92, RHC, paragraph 2. The cities look real, due to the combination of layouts, topologies, metric mappings applied at an appropriate level of granularity, see page 92, RHC, paragraph 6. We identified the following set of visual properties of the city artifacts that can carry semantic information about the system under investigation: dimensions; position, color, color saturation, and transparency…The decision  on which metrics will get to influence the appearance of the city highly depends on the purpose of the visualization…in the examples presented throughout this paper, we settled on two simple metrics and mapped one (NOM) to the height of a building and another (NOA) to the size of the building, see page 93, LHC, paragraphs 1. Finally Prabu teaches that datasets include one or more data fields and mapping data fields to a visualization includes associating data fields with visualization characteristics defined in the visualization, see for instance, paragraph 50. Visualizations include, but are not limited to, bar graphs, pie charts, line graphs, point graphs, and heat maps and may be two dimensional, three dimensional, or n-dimensional depending on the type of visualization and the mapped ( 414) fields, see for instance, paragraph 51.  Accordingly, the combination of references teach the newly amended limitations of claims 1, 36, and 37. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 36, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 21 of U.S. Patent No. 10,810,796.  
Current Application (14/266,523)
US Patent 10,810,796
1. A computer-implemented method, comprising: 
	receiving at a server machine a continuous stream of real-time, time-dependent data values from a data source that is external to the server machine, wherein the data values reflect activity within an information technology infrastructure of an organization; 
	maintaining by the server machine a three-dimensional model that includes a first three-dimensional object that has multiple attributes mapped to different aspects of the real-time, time-dependent values, wherein at least one of the multiple attributes is based on a scale associated with a corresponding one of the real-time, time-dependent data values;
	determining three spatial coordinates of the first three-dimensional graphical object within the three-dimensional model based on one or more logical relationships between non-physical attributes of components of the information technology infrastructure;
rendering by the server machine portions of the three-dimensional model as viewed from one or more selected perspectives while moving along a path from a first position in the three-dimensional model to a second position in the three-dimensional model based on user navigational input, wherein the rendered portions of the three-dimensional model include the at least one three-dimensional graphical object within the three spatial coordinates, and the multiple attributes of the at least one three-dimensional graphical object are updated in real-time to visually convey changes in the different aspects of the real-time time-dependent data values; and
causing the rendered portions of the three-dimensional model to be displayed.

1. A computer-implemented method, comprising: 
	receiving, at a first server machine, a stream of real-time, time-dependent data values from a data source that is external to the first server machine, wherein the data values reflect activity within an information technology infrastructure of an organization; 
	maintaining, by the first server machine, a three-dimensional model that includes at least one three-dimensional graphical object that has multiple attributes mapped to different aspects of the real-time, time-dependent data values; 
	rendering, by the first server machine, portions of the three-dimensional model as viewed from one or more selected perspectives while moving along a path from a first position in the three-dimensional model to a second position in the three-dimensional model based on user navigational input, wherein the rendered portions of the three-dimensional model include the at least one three-dimensional graphical object, and the multiple attributes of the at least one three-dimensional graphical object are updated in real-time to visually convey changes in the different aspects of the real-time, time-dependent data values; 
	causing a first sequence of views of the three-dimensional model to be displayed, wherein the first sequence of views is generated based on navigation input received from a user for navigating the three-dimensional model, wherein the first sequence of views includes a first view at a first point in time and a second view at a second point in time, and wherein at least one of the first view or the second view includes the at least one three-dimensional graphical object and the multiple attributes of the at least one three-dimensional graphical object; 
	storing a trajectory comprising one or more of time points, waypoints, or segments associated with the path from the first position to the second position; and 
	generating a second sequence of views from a perspective that is different from the one or more selected perspectives by reproducing the trajectory as a stream of data objects.


Although the conflicting claims are not identical, they are not patentably distinct from each other because independent claim 1 in the current application (14/266,523) is an obvious variant of the claim 1 in U.S. Patent No. 10,810,796. The other minor differences between claim 1 in U.S. Patent No. 10,810,796 and claim 1 of the current application do not appear to change the scope of the claimed invention.
Similar rationale applies to claims 36 and 37 in the current application and claims 11 and 21 in U.S. Patent No. 10,810,796.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-17, 20, 21, 27, 31-34, 36-40, and 42-47 are rejected under 35 U.S.C. 103 as being unpatentable over Sacerdoti et al. (US Patent 6,188,403) in view of Tesler (US Patent 6,111,578) in further view of Khan et al. (US PG Publication 2012/0296609) further in view of Wettel et al. (“Visualizing Software Systems as Cities,” 2007)  in further view of Prabu et al. (US PG Publication 2014/0114970) further in view of Bitincka et al. (“Optimizing Data Analysis with a Semi-Structured Time Series Database,” 2010).
Regarding claim 1, Sacerdoti teaches a computer-implemented method comprising: receiving at a server machine a continuous stream of real-time, time dependent data values from a data source that is external to the server machine, wherein the data values reflect activity within an information technology infrastructure of an organization (The input data can be sourced from a real time data feed, see for instance, column 1, lines 65-67 and column 6, lines 1-5. The data can represent particular trends and data variable correlations that might be important for the selling entity to know, e.g., sales by product over time, see for instance, column 1, lines 30-37. The variable annual sales has been correlated to the graphics attribute of object size, column 7, lines 10-20. The graphics attribute list lists time as an attribute, see for instance, column 6, lines 60-62); 
maintaining by the server machine a three-dimensional model that includes a first three-dimensional graphical object that has multiple attributes mapped to different aspects of the real-time, time-dependent data values, wherein at least one of the multiple attributes is based on a scale associated with a corresponding one of the real-time time-dependent data values (A visualization model is characterized by visual attributes, see for instance, column 3, lines 51-63 and column 11, lines 58-65. A visualization model interface permits a user to correlate database variables to model attributes, see for instance, column 3, lines 55-60. Data streams are sent to the visualization control module, see for instance, column 12, lines 31-35 and fig. 10. A database variable can be associated with one or more visual attributes, see for instance, column 6, lines 6-67 and fig. 4. The graphics attribute list graphically depicts attributes of the graphics display to be generated, including positions on the three spatial dimensions that correspond to the three axes in Cartesian coordinates, see for instance, column 6, lines 54-58. The correlation of a variable with an attribute is automatically indicated as soon as the correlation is made, see for instance, column 7, lines 10-12. For instance, the variables “debt to equity,” “price-per-share,” and “volume” are correlated respectively to the x, y and z axis in fig. 4, while the variable “annual sales” is correlated with the graphics attribute of object size, see for instance, column 7, lines 10-20 and fig. 4. One or more positions can be selected in the model, see for instance, column 8, lines 20-25 and lines 44-50 and figs. 4, 5 and 8); 
rendering by the server machine portions of the three-dimensional model as viewed from one or more selected perspectives while moving along a path from a first position in the three-dimensional model to a second position in the three-dimensional model based on user navigational input (see for instance, column 6, lines 60-61, column 7, lines 59-67, column 8, lines 8-29 and figs. 4, 5 and 8), wherein
the rendered portions of the three-dimensional model include the first three-dimensional graphical object within the three spatial coordinates, and the multiple attributes of the first three-dimensional graphical object are updated in real-time to visually convey changes in the different aspects of the real-time, time-dependent data values (see for instance, column 6, lines 60-61, column 8, lines 8-25 and figs. 4, 5 and 8. The graphics are displayed in an animated 3D presentation with graphics attributes, including their motion over time, determined by the database variables which have been correlated to the attributes, see for instance, abstract and column 7, lines 59-67. The time attribute can be correlated with the row elements corresponding to stock price, so that the graphics objects mover over time in accordance to the stock price fluctuation of the underlying database element, see for instance, column8, lines 4-35); and
causing the rendered portions of the three-dimensional model to be displayed (see for instance, column 6, lines 60-61, column 8, lines 8-25 and figs. 4, 5 and 8).
While Sacerdoti teaches object manipulation and dimension and time window control elements can be interacted with by a user (see for instance, column 8, lines 10-25), Sacerdoti does not appear to explicitly state that the user input indicates a second position (other than a rotated view or a different time position) in the model. 
Sacerdoti does not explicitly state that each of the multiple attributes are mapped to different aspects of the real-time, time-dependent data values. In addition, Sacerdoti does not appear to teach that the portions of the model are updated in real time with respect to any three dimensional graphical objects in the model that are visible along the path. In addition, Sacerdoti does not teach wherein three spatial coordinates of the first three-dimensional graphical object within the three-dimensional model based on one or more logical relationships between non-physical components of the information technology infrastructure. 
In the same art of data visualization, Tesler teaches that a viewer determines a 3D camera position (x,y,z) of a camera viewing the 3D partial hierarchy. A z coordinate of the 3D camera position is mapped to a y coordinate of the 2D camera position – to map the x coordinate, the viewer determines an orientation between the 3D camera position and at least one reference object in the 3D partial hierarchy, see column 5, lines 29-41, column 19, lines 1-50 column 22, lines 59-67 and figs. 25, 26 and 28. A hierarchy can include, but is not limited to a hierarchy, tree, cluster, net and is an arrangement of nodes in multiple levels, with each node having one or more graphical objects (e.g., bases, bars, disks) and graphical attributes (e.g., color, size) corresponding to data attributes in the data being visualized, see for instance, column 9, lines 20-39. An overview window helps track location and viewpoint of the entire scene - it also helps a user move quickly to a specific node, see for instance, column 19, lines 2-10. Flags that represent marks in a hierarchy data visualization can be set, such as automatically highlighting objects matching a search criteria, see column 24, lines 41-50, column 25, lines 9-15, column 27, lines 1-30 and figs. 28 and 36A-36C. The flags can be colored, see column 27, lines 11-26.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing having the teachings of Sacerdoti, and Tesler in front of them to incorporate hierarchical navigation as taught by Tesler into Sacerdoti’s graphics system, as being able to navigate through a hierarchy, such as described by Tesler was well known at the time of the effective filing and would have yielded predictable results in combination with Sacerdoti. 
The modification of Sacerdoti with Tesler would have explicitly allowed the received user input to indicate a second location in the three-dimensional environment and a second perspective for viewing the three-dimensional environment from the second location. 
The motivation for incorporating hierarchical navigation would have been to improve user experience and navigation and increase system and design flexibility, see for instance, column 2, lines 1-24 and column 3, lines 28-36.
Sacerdoti in view of Tesler do not appear to explicitly teach that the portions of the model are updated in real time with respect to any three-dimensional graphical objects in the model that are visible from the selected perspective along the path. In addition, Sacerdoti in view of Tesler do not explicitly state that each of the multiple attributes are mapped to different aspects of the real-time, time-dependent data values. In addition, Sacerdoti in view of Tesler do not appear to teach wherein three spatial coordinates of the first three-dimensional graphical object within the three-dimensional model based on one or more logical relationships between non-physical components of the information technology infrastructure.
In the same art of visualization, Kahn teaches that an application is configured to cause computing device to display a unified representation of performance related data for a building on display device or a heads-up-display, see for instance, paragraph 35 and 60. For example, application may receive a building information model that includes a three-dimensional (3D) model of a building as well as performance related data (i.e., sensor data) associated with the building and generate a two-dimensional (2D) view of at least a portion of the 3D model that includes a graphical representation of the performance related data, see for instance, paragraphs 35 and 60-62. For example, the application may generate a 2D view that includes text overlaid that shows the average electricity consumption for that portion of the building, see for instance, paragraph 35 and 60-62.The building information model may include one or more data objects for identifying building geometry, spatial relationships between objects, geographic information, quantities and properties of building components and the like, see for instance, paragraph 36. Scalar data such as temperature data may be better visualized using more complex shading techniques – such as using warmer colors to represent warmer temperatures and cooler colors (such as blue and green) to represent colder temperatures, see for instance, paragraph 57.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing having the teachings of Sacerdoti, Tesler and Kahn in front of them to incorporate building information models as taught by Kahn into Sacerdoti’s modified graphics system, as having a model that corresponds to an infrastructural layout and mapping data to different aspects of the model, such as described by Kahn was well known at the time of the effective filing and would have yielded predictable results in combination with Sacerdoti and Tesler. 
The modification of Sacerdoti and Tesler with Kahn would have allowed determining three spatial coordinates of the first three-dimensional graphical object within the three-dimensional model based on one or more logical relationships between non-physical components of the information technology infrastructure. Note: the claim currently calls for determining three spatial coordinates, which are not necessarily tied to the three spatial dimensions of the three-dimensional graphical object. Also, it is noted that the claims do not appear to use the determined spatial coordinates.  
The motivation for incorporating building information models would have been to maintain performance related context of the physical layout of the building when analyzing data, see for instance, paragraph 6. 
Sacerdoti in view of Tesler in further view of Kahn do not appear to teach that the portions of the model are updated in real time with respect to the three-dimensional graphical objects in the model that are visible along the path. In addition, Wettel is being incorporated into the rejection to explicitly teach determining three-dimensional spatial coordinates of the first three dimensional graphical object.
In the same art of graphic visualizations, Wettel teaches a 3D visualization which depicts object-oriented software systems as habitable cities that one can intuitively explore – the buildings  in the  city (representing software artifacts) are positioned according to well defined rules, and thus facilitate the establishing of visual orientation to gain familiarity with the system, see page 92, RHC, paragraph 2. The cities look real, due to the combination of layouts, topologies, metric mappings applied at an appropriate level of granularity, see page 92, RHC, paragraph 6. We identified the following set of visual properties of the city artifacts that can carry semantic information about the system under investigation: dimensions; position, color, color saturation, and transparency…The decision  on which metrics will get to influence the appearance of the city highly depends on the purpose of the visualization…in the examples presented throughout this paper, we settled on two simple metrics and mapped one (NOM) to the height of a building and another (NOA) to the size of the building, see page 93, LHC, paragraphs 1-4. In a software city there is no notion of “appropriate location” of a building, since software does not have a tangible physical presence, see page 95, RHC, paragraph 1. We make the distinction between vertical navigation (the user gets to orbit and fly around the city, move forward or backward, change the altitude, etc) and horizontal navigation (corresponds to “driving around” the city, in the midst of  the buildings, but with limited movement capabilities, given by the physical constraints of the world), see page 97, LHC, ‘Navigation.’ 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing having the teachings of Sacerdoti, Tesler, Kahn and Wettel in front of them to incorporate visual mapping and navigation as taught by Wettel into Sacerdoti’s modified graphics system, as mapping metrics to  different aspects of a three-dimensional aspect and being able to navigate by different modes, such as described by Wettel was well known at the time of the effective filing and would have yielded predictable results in combination with Sacerdoti, Tesler and Kahn. 
The modification of Sacerdoti, Tesler and Kahn with Wettel would have explicitly allowed each of the multiple  attributes to be mapped  to  different aspects of the real-time, time-dependent data values and for the received user input to indicate a second location in the three-dimensional environment and a second perspective for viewing the three-dimensional environment from the second location and determining three-dimensional spatial coordinates of the first three-dimensional graphical object within the three-dimensional model based on one or more logical relationships between non-physical components of the information technology infrastructure. 
The motivation for incorporating visual mapping and navigation would have been to ease user comprehension and improve user experience and navigation, see Wettel abstract.
Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel do not appear to teach that the portions of the model are updated in real time with respect to the three-dimensional graphical objects in the model that are visible along the path. 
In the same art of visualization, Prabu teaches that datasets include one or more data fields. Mapping data fields to a visualization includes associating data fields with visualization characteristics defined in the visualization, see for instance, paragraph 50. Visualizations include, but are not limited to, bar graphs, pie charts, line graphs, point graphs, and heat maps and may be two dimensional, three dimensional, or n-dimensional depending on the type of visualization and the mapped ( 414) fields, see for instance, paragraph 51. Customizing a visualization includes changing the width, height, colors, scale, and geometry of the visualization. A number of properties that can be customized (418) in a visualization not specifically listed above can be utilized according to the requirements of a specific application in accordance with a variety of embodiments of the invention, see for instance, paragraph 51.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing having the teachings of Sacerdoti, Tesler, Kahn, Wettel, and Prabu in front of them to incorporate interest driven data systems as taught by Prabu into Sacerdoti’s modified graphics system, as mapping data fields to a visualizations, such as described by Prabu was well known at the time of the effective filing and would have yielded predictable results in combination with Sacerdoti, Tesler, Kahn and Wettel. 
The modification of Sacerdoti, Tesler, Kahn and Wettel with Prabu would have allowed portions of the model to be updated in real time with respect to the three-dimensional graphical objects in the model that are visible along the path and for each of the multiple attributes of the first three-dimensional graphical object to be mapped to a different aspects of the real-time, time dependent data values.
The motivation for incorporating interest-driven data systems would have been to explicitly increase types of datasets used by Sacerdoti and increase system and design flexibility. 
While Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu teach that the continuous stream of real-time, time-dependent data values reflect activity in an information technology infrastructure of an organization (e.g., saving of sales record and monitoring of different systems data, such as the airflow and HVAC systems would be handled by the IT department), they do not appear to teach it in the context of, e.g., reflecting a computer usage (beyond software metrics). In the spirit of compact prosecution, Bitincka is being brought in to explicitly teach reflect activity within an information technology infrastructure of an organization. 
In the same art of data analysis, Bitincka teaches that entries into a log are usually characterized by a timestamp of when the associated event occurred, see for instance, page 2, left-hand column, paragraph 5. Timestamped data can be used to correlate various types of data, see page 2, right-hand column, paragraph 3. In addition to being the best correlator of unstructured timestamped data sources, time is also essential for data management and search optimization, see page 2, left-hand column, paragraph 5. Time stamps can be automatically detected, see page 4, left-hand column, paragraph 3. Logs can be accepted to allow full text searches across various data sources with no preconceived notions of schemas and relations, see page 1, left-hand column, paragraph 2. Splunk is able to apply automatic and user configured schema to events at retrieval time, see for instance, page 6, section 3.3 'Logging Best Practices.’ Traditionally datasets represent state information and snapshot properties of real-world or virtual objects at some point in time, see page 2, left-hand column, paragraph 4. Real world examples involve IT operational problems, such as, for instance, pages 6-8 ‘Real World Search Examples.’ The organization can use Splunk to obtain a comprehensive map of each transaction’s imprint on the infrastructure and consequent system load and health metrics…For instance, a customer could search for the top 100 customers in terms of CPU time consumed, see page 7, section 4.1.1 'IT Powerhouse for a Major Industry.' 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing having the teachings of Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka in front of them to incorporate data analysis as taught by Bitincka into Sacerdoti’s graphics system, as having searchable events have time-stamps and a late-binding schema, such as described by Bitincka was well known at the time of the effective filing and would have yielded predictable results in combination with Sacerdoti, Tesler, Kahn, Wettel, and Prabu. 
The modification of Sacerdoti, Tesler, Kahn, Wettel, and Prabu with Bitincka would have allowed the continuous stream of real-time, time-dependent data values reflect activity in a corporate enterprise information technology department.
The motivation for incorporating data analysis would have been to provide the user more insightful data mining searches when searching the data and increase system and design flexibility, see for instance, Bitincka, abstract. 
Regarding claim 2, Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka teach the method of claim 1 and further teach wherein each portion of the rendered portions of the three-dimensional model is displayed on a two-dimensional display (see for instance, Sacerdoti, column 8, lines 15-29 and column 13, lines 6-20). The motivation to combine Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka is the same as set forth with respect to claim 1.
Regarding claim 6, Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka teach the method of claim 1 and further teach wherein the user navigational input comprises navigation information generated through a keyboard (see for instance, Sacerdoti, column 5, lines 46-50 and Tesler, column 21, lines 61-67, column 23, lines 56-60 and column 25, lines 2-5). The motivation to combine Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka is the same as set forth with respect to claim 1.
Regarding claim 7, Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka teach the method of claim 1 and further teach wherein the first three-dimensional graphical object is viewable in a first position along the path and a second position along the path, wherein a first attribute of the first three-dimensional graphical object viewed in the first position is based on a first value in the real-time, time-dependent data values corresponding to a first point in time, and wherein the first attribute of the first three-dimensional graphical object viewed in the second position is based on a value in the real-time, time-dependent data values corresponding to a second point in time, and wherein a difference between the first value and the second value causes the first three-dimensional graphical object to change shape (see for instance, Sacerdoti, column 6, lines 52-63, column 7, lines 10-22 and column 8, lines 5-30 and figs. 4, 5 and 8, Tesler, column 5, lines 29-41, column 19, lines 1-50 column 22, lines 59-67 and figs. 25, 26 and 28 and Prab, paragraphs 38, 39 and 49-51). The motivation to combine Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka is the same as set forth with respect to claim 1.
Regarding claim 8, Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka teach the method of claim 1 and further teach wherein the first three-dimensional graphical object is viewable in a first position along the path and a second position along the path, wherein a first attribute of the first three-dimensional graphical object viewed in the first position is based on a value in the real-time, time-dependent data values corresponding to a first point in time, and wherein the first attribute of the first three-dimensional graphical object viewed in the second position is based on a value in the real-time, time-dependent data values corresponding to a second point in time (see for instance, Sacerdoti, column 6, lines 52-63, column 7, lines 10-22 and column 8, lines 5-30 and figs. 4, 5 and 8 and Tesler, column 5, lines 29-41, column 19, lines 1-50 column 22, lines 59-67 and figs. 25, 26 and 28), wherein an appearance of the first attribute viewed in the first position is visibly distinct from an appearance of the first attribute viewed in the second position (see for instance, Sacerdoti, column 3, lines 14-22, column 4, lines 51-62, column 6, lines 52-63 and column 9, lines 45-51 and fig. 4 and Prabu, paragraphs 49-51. Different attributes, such as object size, color, intensity, texture, shinnyness can be assigned to the graphical object, see for instance, Sacerdoti, column 6, lines 52-63. For instance, a variable annual sales can be correlated to the object size, see for instance, Sacerdoti, column 7, lines 10-20). The motivation to combine Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka is the same as set forth with respect to claim 1.
Regarding claim 9, Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka teach the method of claim 1 and further teach wherein the real-time, time-dependent data values correspond to values included within a given field in a set of time-stamped, searchable events (see for instance, Tesler, column 25, lines 9-25 and fig. 34. Bitincka further teaches that entries into a log are usually characterized by a timestamp of when the associated event occurred, see for instance, page 2, left-hand column, paragraph 5. Timestamped data can be used to correlate various types of data, see page 2, right-hand column, paragraph 3. In addition to being the best correlator of unstructured timestamped data sources, time is also essential for data management and search optimization, see page 2, left-hand column, paragraph 5. Time stamps can be automatically detected, see page 4, left-hand column, paragraph 3. Logs can be accepted to allow full text searches across various data sources with no preconceived notions of schemas and relations, see page 1, left-hand column, paragraph 2). The motivation to combine Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka is the same as set forth with respect to claim 1.
Regarding claim 10, Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka teach the method of claim 1, and further teach wherein the real-time, time-dependent data values correspond to values included within a given field in a set of time-stamped, searchable events; and wherein the given field is included in a late-binding schema applied to the real-time, time-dependent data values received from the data source (see for instance, Tesler, column 25, lines 9-25 and fig. 34. Bitincka teaches that entries into a log are usually characterized by a timestamp of when the associated event occurred, see for instance, page 2, left-hand column, paragraph 5. Timestamped data can be used to correlate various types of data, see page 2, right-hand column, paragraph 3. In addition to being the best correlator of unstructured timestamped data sources, time is also essential for data management and search optimization, see page 2, left-hand column, paragraph 5. Time stamps can be automatically detected, see page 4, left-hand column, paragraph 3. Logs can be accepted to allow full text searches across various data sources with no preconceived notions of schemas and relations, see page 1, left-hand column, paragraph 2. Splunk is able to apply automatic and user configured schema to events at retrieval time, see for instance, page 6, section 3.3 'Logging Best Practices’). The motivation to combine Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka is the same as set forth with respect to claim 1.
Regarding claim 11, Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka teach the method of claim 1, and further teach wherein the real-time, time-dependent data values correspond to a plurality of metrics for evaluating performance of a real-world object represented in the model by the first three-dimensional graphical object (Bitincka teaches that entries into a log are usually characterized by a timestamp of when the associated event occurred, see for instance, page 2, left-hand column, paragraph 5. Timestamped data can be used to correlate various types of data, see page 2, right-hand column, paragraph 3. In addition to being the best correlator of unstructured timestamped data sources, time is also essential for data management and search optimization, see page 2, left-hand column, paragraph 5. Time stamps can be automatically detected, see page 4, left-hand column, paragraph 3. Logs can be accepted to allow full text searches across various data sources with no preconceived notions of schemas and relations, see page 1, left-hand column, paragraph 2. Splunk is able to apply automatic and user configured schema to events at retrieval time, see for instance, page 6, section 3.3 'Logging Best Practices.’ Traditionally datasets represent state information and snapshot properties of real-world or virtual objects at some point in time, see page 2, left-hand column, paragraph 4. Real world examples involve IT operational problems, such as, for instance, pages 6-8 ‘Real World Search Examples.’ The organization can use Splunk to obtain a comprehensive map of each transaction’s imprint on the infrastructure and consequent system load and health metrics…For instance, a customer could search for the top 100 customers in terms of CPU time consumed, see page 7, section 4.1.1 'IT Powerhouse for a Major Industry'). The motivation to combine Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka is the same as set forth with respect to claim 1.
Regarding claim 12, Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka teach the method of claim 1, and further teach wherein the real-time, time-dependent data values comprise machine data for evaluating performance of a host or virtual machine included in the information technology infrastructure, and wherein the first three-dimensional graphical object represents the host or virtual machine (Bitincka teaches that entries into a log are usually characterized by a timestamp of when the associated event occurred, see for instance, page 2, left-hand column, paragraph 5. Timestamped data can be used to correlate various types of data, see page 2, right-hand column, paragraph 3. In addition to being the best correlator of unstructured timestamped data sources, time is also essential for data management and search optimization, see page 2, left-hand column, paragraph 5. Time stamps can be automatically detected, see page 4, left-hand column, paragraph 3. Logs can be accepted to allow full text searches across various data sources with no preconceived notions of schemas and relations, see page 1, left-hand column, paragraph 2. Splunk is able to apply automatic and user configured schema to events at retrieval time, see for instance, page 6, section 3.3 'Logging Best Practices.’ Traditionally datasets represent state information and snapshot properties of real-world or virtual objects at some point in time, see page 2, left-hand column, paragraph 4. Real world examples involve IT operational problems, such as, for instance, pages 6-8 ‘Real World Search Examples.’ An organization can use Splunk to obtain a comprehensive map of each transaction’s imprint on the infrastructure and consequent system load and health metrics…For instance, a customer could search for the top 100 customers in terms of CPU time consumed, see page 7, section 4.1.1 'IT Powerhouse for a Major Industry'). The motivation to combine Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka is the same as set forth with respect to claim 1.
Regarding claim 13, Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka teach the method of claim 1, and further teach wherein the real-time, time-dependent data values comprise readings from one or more sensors (An application may receive performance related data from a sensor, see for instance, Kahn, paragraph 35. Bitincka teaches that traditionally datasets represent state information and snapshot properties of real-world or virtual objects at some point in time, see Bitincka page 2, left-hand column, paragraph 4. Entries into a log are usually characterized by a timestamp of when the associated event occurred, see for instance, Bitincka page 2, left-hand column, paragraph 5. In addition to being the best correlator of unstructured timestamped data sources, time is also essential for data management and search optimization, see Bitincka page 2, left-hand column, paragraph 5. Real world examples involve IT operational problems, such as, for instance, Bitincka pages 6-8 ‘Real World Search Examples.’ An organization can use Splunk to obtain a comprehensive map of each transaction’s imprint on the infrastructure and consequent system load and health metrics…For instance, a customer could search for the top 100 customers in terms of CPU time consumed, see Bitincka page 7, section 4.1.1 'IT Powerhouse for a Major Industry'.). The motivation to combine Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka is the same as set forth with respect to claim 1.
Regarding claim 14, Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka teach the method of claim 1 and further teach the first one three-dimensional graphical object comprises a cube, a hexahedron, a rhombohedron, a prism, a pyramid, a sphere, a cone, or a cylinder (see for instance, Sacerdoti, column 7, lines 40-43 and figs.4, 5 and 8 and Tesler, figs. 12-24). The motivation to combine Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka is the same as set forth with respect to claim 1.
Regarding claim 15, Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka teach the method of claim 1, and further teach wherein a first attribute of the first three-dimensional graphical object comprises a visual property of the three-dimensional graphical object (see for instance, Sacerdoti, abstract and column 6, lines 51-63). The motivation to combine Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka is the same as set forth with respect to claim 1.
Regarding claim 16, Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka teach the method of claim 1 and further teach wherein a first attribute of the first three-dimensional graphical object comprises a shape, color, size, height, width, or depth (see for instance, Sacerdoti, abstract and column 6, lines 51-63). The motivation to combine Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka is the same as set forth with respect to claim 1.
Regarding claim 17, Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka teach the method of claim 1, and further teach wherein a first attribute of the first three-dimensional graphical object comprises a material, lighting, texture, transparency, pulsing, or beaconing (see for instance, Sacerdoti, abstract and column 6, lines 51-63). The motivation to combine Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka is the same as set forth with respect to claim 1.
Regarding claim 20, Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka teach the method of claim 1, further comprising wherein the rendered portions of the three-dimensional model further include a clustering object within which the first one three-dimensional graphical object resides (see for instance, Tesler, column 1, lines 50-60, column 9, lines 16-40, and figs. 12-24 and 28). The motivation to combine Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka is the same as set forth with respect to claim 1.
Regarding claim 21, Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka teach the method of claim 20, further comprising a first position along the path is located outside the clustering object, and wherein a second position along the path is located inside the clustering object (see for instance, Tesler, column 9, lines 25-36, column 17, lines 9-30, column 18, lines 12-38 and figs. 12-24 and 28). The motivation to combine Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka is the same as set forth with respect to claim 1.
Regarding claim 27, Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka teach the method of claim 1, and further teach causing of a sequence of views of the three-dimensional model to be displayed, wherein the sequence of views is generated based on navigation input received from a user for navigating the three-dimensional model, wherein the sequence of views includes a first view and a second view, and wherein at least one of the first view and the second view includes the furst three-dimensional graphical object and the multiple attributes of the first three-dimensional graphical object (The user can navigate throughout the three-dimensional environment; displaying a sequence of views, including the first view and the second view of the three-dimensional environment, wherein at least one of the views includes the three dimensional object and the multiple attributes of the at least one three-dimensional object, see for instance, Sacerdoti column 6, lines 51-64 and column 8, lines 5-30 and figs. 4, 5 and 8, Tesler, column, column 5, lines 29-41, column 19, lines 1-50 column 22, lines 59-67 and figs. 25, 26 and 28 and Prabu, paragraphs 49-51). The motivation to combine Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka is the same as set forth with respect to claim 1.
Regarding claim 31, Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka teach the method of claim 1 and further teach receiving user input corresponding to selection of a first attribute of the first three-dimensional graphical object(The message statement specifies the message displayed when the pointer is moved over an object or when an object is selected, see Sacerdoti, column 29, lines 27-30.); and causing real-time, time-dependent data values mapped to the first attribute to be displayed (By default, the same message is used for the base as for the bars - if no message is specified, a default message containing the names and values of all the columns is used, see Sacerdoti, column 29, lines 27-30). The motivation to combine Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka is the same as set forth with respect to claim 1.
Regarding claim 32, Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka teach the method of claim 1 and further teach receiving user input corresponding to a selection of the first three-dimensional graphical object (The message statement specifies the message displayed when the pointer is moved over an object or when an object is selected, see Sacerdoti, column 29, lines 27-30.); and causing information about the first three-dimensional graphical object or underlying real-time, time-dependent data values mapped to a first attribute of the first three-dimensional graphical object to be displayed (By default, the same message is used for the base as for the bars - if no message is specified, a default message containing the names and values of all the columns is used, see Sacerdoti, column 29, lines 27-30). The motivation to combine Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka is the same as set forth with respect to claim 1.
Regarding claim 33, Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka teach the method of claim 1 and further teach receiving user input specifying a marker that calls attention to the firest three-dimensional graphical object or an aspect of the first three-dimensional graphical object; and causing the marker to be displayed (see for instance, Sacerdoti, column 27, lines 1-36 and figs. 36A-36C). The motivation to combine Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka is the same as set forth with respect to claim 1.
Regarding claim 34, Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka teach the method of claim 1 and further teach receiving user input, from a first user navigating the three-dimensional model, that specifies a marker that calls attention to the first three-dimensional graphical object or an aspect of the first three-dimensional graphical object; and causing the marker to be displayed to a second user navigating the three-dimensional model (see for instance, Sacerdoti, column 27, lines 1-36 and figs. 36A-36C. First user and second user can be the same user). The motivation to combine Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka is the same as set forth with respect to claim 1.
Regarding claim 36, claim 36 is the computer readable storage medium claim of the method claim 1 is therefore rejected using substantially similar rationale as to that which was set forth with respect to claim 1. In addition, Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka teach a non-transitory computer readable storage medium, storing software instructions, which when executed by one or more processors cause various steps/operations to be executed, see for instance, Sacerdoti, column 2, lines 54-60, column 5, lines 4-45 and Tesler, column 21, lines 20-40.
	Regarding claim 37, claim 37 is the apparatus claim of the method claim 1 and is therefore rejected using substantially similar rationale as to that which was set forth with respect to claim 1. Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka further teach a memory that includes instructions; and a processor that is coupled to the memory and, when executing the instructions is configured to perform the various steps, see for instance, Sacerdoti, column 2, lines 54-60, column 5, lines 4-45 and Tesler, column 21, lines 20-40.
Regarding claim 38, Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka teach the method of claim 1 and further teach wherein a first attribute of the first three-dimensional graphical object comprises a width that is mapped to a first aspect of the real-time, time-dependent data values, and a second attribute of the first three-dimensional graphical object comprises a depth that is mapped to a second aspect of the real-time, time dependent data values, and wherein the width and the depth of the first three-dimensional graphical object are updated in real-time to visually convey changes in the first aspect and the second aspect of the real-time, time-dependent data values (see for instance, Sacerdoti, column 3, lines 14-22, column 4, lines 51-62 and column 6, lines 52-63 and Prabu, paragraphs 49-51). The motivation to combine Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka is the same as set forth with respect to claim 1.
Regarding claim 39, Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka teach the method of claim 1 and further teach wherein a first attribute of the first three-dimensional graphical object comprises a width that is mapped to a first aspect of the real-time, time-dependent data values, a second attribute of the first three-dimensional graphical object comprises a depth that is mapped to a second aspect of the real-time, and a third attribute of the first three-dimensional graphical object comprises a height that is mapped to a third aspect of the real-time, time-dependent data values, and wherein the width, the depth, and the height of the first three-dimensional graphical object are updated in real-time to visually convey changes in the first aspect, the second aspect, and the third aspect of the real-time, time-dependent data values (see for instance, Sacerdoti, column 3, lines 14-22, column 4, lines 51-62, column 6, lines 52-63 and column 9, lines 45-51 and fig. 4 and Prabu, paragraphs 49-51). The motivation to combine Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka is the same as set forth with respect to claim 1.
Regarding claim 40, Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka teach the method of claim 1, wherein a first attribute of the first three-dimensional graphical object comprises a width that is mapped to a first aspect of the real-time, time-dependent data values, a second attribute of the first three-dimensional graphical object comprises a depth that is mapped to a second aspect of the real-time, time dependent data values, and a third attribute of the first three-dimensional graphical object comprises a color associated with a color scale that is mapped to a third aspect of the real-time, time-dependent values, and wherein the width and the depth of the first three-dimensional graphical object are updated in real-time to visually convey changes in the first aspect and the second aspect of the real-time, time-dependent data values, and the color of the first three-dimensional graphical object is updated in real-time according to the color scale to visibly convey changes in the third aspect of the real-time, time dependent data values (see for instance, Sacerdoti, column 3, lines 14-22, column 4, lines 51-62, column 6, lines 52-63 and column 9, lines 45-51 and fig. 4 and Prabu, paragraphs 49-51). The motivation to combine Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka is the same as set forth with respect to claim 1.
Regarding claim 42, Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka teach the method of claim 1 and further teach wherein the spatial coordinates of the first three-dimensional graphical object are determined further based on a physical location of a first component within the information technology infrastructure (An application is configured to cause computing device to display a unified representation of performance related data for a building on display device or a heads-up-display, see for instance, Kahn, paragraph 35 and 60. For example, application may receive a building information model that includes a three-dimensional (3D) model of a building as well as performance related data (i.e., sensor data) associated with the building and generate a two-dimensional (2D) view of at least a portion of the 3D model that includes a graphical representation of the performance related data, see for instance, Kahn, paragraphs 35 and 60-62. The building information model may include one or more data objects for identifying building geometry, spatial relationships between objects, geographic information, quantities and properties of building components and the like, see for instance, Kahn, paragraph 36. As shown in fig. 3, the building information model includes a root object, which is associated with one or more objects that form the complete description of the 3D model of the building, see for instance, Kahn, paragraph 47. For instance, an identifier identifies the cubicle within the building model and one or more sub-objects that define different objects in the cubicle, see for instance, Kahn, paragraph 47. 3D visualization which depicts object-oriented software systems as habitable cities that one can intuitively explore – the buildings  in the  city (representing software artifacts) are positioned according to well defined rules, and thus facilitate the establishing of visual orientation to gain familiarity with the system, see Wettel, page 92, RHC, paragraph 2. We identified the following set of visual properties of the city artifacts that can carry semantic information about the system under investigation: dimensions; position, color, color saturation, and transparency…The decision  on which metrics will get to influence the appearance of the city highly depends on the purpose of the visualization…in the examples presented throughout this paper, we settled on two simple metrics and mapped one (NOM) to the height of a building and another (NOA) to the size of the building, see Wettel, page 93, LHC, paragraphs 1-4. We make the distinction between vertical navigation (the user gets to orbit and fly around the city, move forward or backward, change the altitude, etc) and horizontal navigation (corresponds to “driving around” the city, in the midst of  the buildings, but with limited movement capabilities, given by the physical constraints of the world), see Wettel, page 97, LHC, ‘Navigation’). The motivation to combine Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka is the same as set forth with respect to claim 1.
Regarding claim 43, Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka teach the method of claim 1 and further teach wherein a first logical relationship based on which the spatial coordinates are determined comprises a relationship between a data object having a plurality of data fields and a node in a cluster operating within the information technology infrastructure (An application is configured to cause computing device to display a unified representation of performance related data for a building on display device or a heads-up-display, see for instance, Kahn, paragraph 35 and 60. For example, application may receive a building information model that includes a three-dimensional (3D) model of a building as well as performance related data (i.e., sensor data) associated with the building and generate a two-dimensional (2D) view of at least a portion of the 3D model that includes a graphical representation of the performance related data, see for instance, Kahn, paragraphs 35 and 60-62. The building information model may include one or more data objects for identifying building geometry, spatial relationships between objects, geographic information, quantities and properties of building components and the like, see for instance, Kahn, paragraph 36. As shown in fig. 3, the building information model includes a root object, which is associated with one or more objects that form the complete description of the 3D model of the building, see for instance, Kahn, paragraph 47. For instance, an identifier identifies the cubicle within the building model and one or more sub-objects that define different objects in the cubicle, see for instance, paragraph 47. A hierarchy can include, but is not limited to a hierarchy, tree, cluster, net and is an arrangement of nodes in multiple levels, with each node having one or more graphical objects (e.g., bases, bars, disks) and graphical attributes (e.g., color, size) corresponding to data attributes in the data being visualized, see for instance, Tesler, column 9, lines 20-39. Objects can be clustered together, see for instance, Tesler, column 9, lines 16-40 and figs. 12-24 and 28. 3D visualization which depicts object-oriented software systems as habitable cities that one can intuitively explore – the buildings  in the  city (representing software artifacts) are positioned according to well defined rules, and thus facilitate the establishing of visual orientation to gain familiarity with the system, see Wettel, page 92, RHC, paragraph 2. We identified the following set of visual properties of the city artifacts that can carry semantic information about the system under investigation: dimensions; position, color, color saturation, and transparency…The decision  on which metrics will get to influence the appearance of the city highly depends on the purpose of the visualization…in the examples presented throughout this paper, we settled on two simple metrics and mapped one (NOM) to the height of a building and another (NOA) to the size of the building, see Wettel, page 93, LHC, paragraphs 1-4. We make the distinction between vertical navigation (the user gets to orbit and fly around the city, move forward or backward, change the altitude, etc) and horizontal navigation (corresponds to “driving around” the city, in the midst of  the buildings, but with limited movement capabilities, given by the physical constraints of the world), see Wettel, page 97, LHC, ‘Navigation’). The motivation to combine Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka is the same as set forth with respect to claim 1.
Regarding claim 44, Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka teach the method of claim 1 and further teach wherein each of the non-physical attributes reflects a value of a data field within the components of the information technology infrastructure (see for instance, Sacerdoti, column 7, lines 10-20, Kahn, paragraphs 35, 42 and 46 and Prabu, paragraph 43). The motivation to combine Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka is the same as set forth with respect to claim 1.
Regarding claim 45, Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka teach the method of claim 1, wherein the components of the information technology infrastructure include one or more of a variable, a function, and a data structure (see for instance, Sacerdoti, column 7, lines 10-20, Kahn, paragraphs 35, 42 and 46 and Prabu, paragraph 43). The motivation to combine Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka is the same as set forth with respect to claim 1.
Regarding claim 46, Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka teach the method of claim 1 and further teach creating a semi-indexed version of the stream of unstructured real-time machine data based on one or more time stamps associated with the unstructured real-time machine data; receiving a definition of a schema to extract a second set of values from the semi-indexed version of the stream of the unstructured real-time machine data; and searching the semi-indexed version of the stream of the unstructured real-time machine data for the second set of values based on the schema (see for instance, Bitincka, page 4, section 3.1.3. “A major advantage of Splunk is its ability to process highly unstructured data while allowing users to efficiently search and report on this data. However, even the most unstructured logs have some very basic structure which can be used to apply a retrieval time schema to the data…determined by looking at rules on the source or via a clustering algorithm on data content. Based on the value of some of these fields users can choose to rely on automatic field extraction or provide custom parsing rules including, but not limited to, regular expression-based rules and delimiter-based rules.” Claim interpretation, claim 46 does not tie the extracted second set of values based on the scheme to the remaining claim limitations). The motivation to combine Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka is the same as set forth with respect to claim 1.
Regarding claim 47, Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka teach the method of claim 1, wherein rendering by the server machine comprises rendering portions of the three-dimensional model as viewed from one or more selected perspectives while moving along a path from a first spatial position in the three-dimensional model to a second spatial position in the three-dimensional model based on user navigational input (see for instance, Sacerdoti, column 5, lines 46-50 and Tesler, column 21, lines 61-67, column 23, lines 56-60 and column 25, lines 2-5). The motivation to combine Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka is the same as set forth with respect to claim 1.
Regarding claim 48, Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka teach the method of claim 1 and further teach wherein the at least one of the multiple attributes includes a spatial dimension, and the scale is based on a maximum spatial dimension of the at least one of the multiple attributes (see for instance, Sacerdoti, column 5, lines 46-50, column 6, lines 6-67, and column 7, lines 10-20 and fig. 4, Tesler, column 1, lines 48-52, column 9, lines 31-34, column 26, lines 46-55, and column 28, lines 10-36, Kahn, paragraph 45, Wettel, page 93, LHC, paragraph 1 and page 94, LHC, paragraph 4, and Prabu, paragraph 51.). The motivation to combine Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka is the same as set forth with respect to claim 1.
Claims 3, 4 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sacerdoti et al. (US Patent 6,188,403) in view of Tesler (US Patent 6,111,578) in further view of Khan et al. (US PG Publication 2012/0296609) further in view of Wettel et al. (“Visualizing Software Systems as Cities,” 2007)  in further view of Prabu et al. (US PG Publication 2014/0114970) further in view of Bitincka et al. (“Optimizing Data Analysis with a Semi-Structured Time Series Database,” 2010) as applied to claim 1 above, in further view of Mages et al. (US PG Publication 2011/0169927).
Regarding claim 3, Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka teach the method of claim 1 and further teach virtual reality navigation, see for instance, column 2, lines 1-10. However, Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka do not appear to explicitly state that each portion of the rendered portions of the three-dimensional model is displayed as part of a virtual reality display.
In the same art of content visualization, Mages teaches that a three dimensional virtual environment may include a visual and virtual space displayed on a computer screen, see paragraph 19. The virtual space may appear similar to that of computer games, in which a character or avatar may move about within the virtual space. User’s interactions with content may be connected to the appearance of the user's avatar and the representations of the content within the three dimensional environment…Representing interactions with digital content as physical actions within the virtual environment displayed on the display screen may provide a sense of reality, space, and locality to the otherwise abstract experience of manipulating data, see paragraph 163 and fig. 6.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing having the teachings of Sacerdoti, Tesler, Kahn, Wettel, Prabu, Bitincka and Mages in front of them to incorporate content visualization as taught by Mages into Sacerdoti’s graphics system, as being able to display three dimensional content on different display devices, such as described by Mages was well known at the time of the effective filing and would have yielded predictable results in combination with Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka. 
The modification of Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka with Mages would have explicitly allowed each portion of the rendered portions of the three-dimensional model is displayed as part of a virtual reality display. 
The motivation for incorporating content visualization would have been to improve user experience and interaction and increase system and design flexibility, see for instance, Mages, paragraph 163.
Regarding claim 4, Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka teach the method of claim 1, but do not teach wherein each portion of the rendered portions of the three-dimensional model is rendered using holograms. 
In the same art of content visualization, Mages teaches that a three dimensional environment can be displayed on a holographic display, see for instance, paragraph 131. User’s interactions with content may be connected to the appearance of the user's avatar and the representations of the content within the three dimensional environment…Representing interactions with digital content as physical actions within the virtual environment displayed on the display screen may provide a sense of reality, space, and locality to the otherwise abstract experience of manipulating data, see paragraph 163 and fig. 6.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing having the teachings of Sacerdoti, Tesler, Kahn, Wettel, Prabu, Bitincka and Mages in front of them to incorporate content visualization as taught by Mages into Sacerdoti’s graphics system, as being able to display three dimensional content on different display devices, such as described by Mages was well known at the time of the effective filing and would have yielded predictable results in combination with Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka. 
The modification of Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka with Mages would have allowed each portion of the rendered portions of the three-dimensional model to be rendered on a holographic display (rendered using holograms). 
The motivation for incorporating content visualization would have been to improve user experience and interaction and increase system and design flexibility, see for instance, Mages, paragraph 163.
Regarding claim 30, Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka teach the method of claim 1, and further teach causing a sequence of views of the three-dimensional model to be displayed to a first user, wherein the sequence of views is generated based on navigation input received from the first user for navigating the three-dimensional model, wherein the sequence of views includes a first view at a first position along the path and the second view at the second position along the path, and wherein the at least one of the first view and the second view includes the first three-dimensional graphical object and the multiple attributes of the first three-dimensional graphical object (The user can navigate throughout the three-dimensional model; displaying a sequence of views, including the first view and the second view of the model, wherein at least one of the views includes the three dimensional object and the multiple attributes of the first three-dimensional graphical object, see for instance, Sacerdoti column 6, lines 51-64 and column 8, lines 5-30 and figs. 4, 5 and 8, Tesler, column, column 5, lines 29-41, column 19, lines 1-50 column 22, lines 59-67 and figs. 25, 26 and 28 and Prabu, paragraphs 49-51). The motivation to combine Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka is the same as set forth with respect to claim 1.
Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka do not appear to explicitly teach concurrently with causing the sequence of views of the three-dimensional model to be displayed to the first user, enabling a second user to navigate the three-dimensional model and generate an alternative sequence of views of the three-dimensional model that differs from the sequence of views displayed to the first user. 
In the same art of content visualization, Mages teaches that a user’s interactions with content may be connected to the appearance of the user's avatar and the representations of the content within the three dimensional environment…Representing interactions with digital content as physical actions within the virtual environment displayed on the display screen may provide a sense of reality, space, and locality to the otherwise abstract experience of manipulating data, see paragraph 163 and fig. 6. Collaboration between users may be synchronous or asynchronous - In synchronous interaction, two or more users may each be viewing a three dimensional environment and controlling avatars within the three dimensional environment, see paragraph 174. The two or more users may be mutually viewing, adding to, removing from, or modifying content. In asynchronous interaction, a user may perform actions in the three dimensional environment to interact with content...For instance, the user could add labels to portions of a three dimensional model and arrange videos on a virtual surface…Then, the user may store the interaction for viewing by another user, see paragraph 174. Later, the other user may load the interaction for viewing or editing, and may save the edited interaction, see paragraph 174.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing having the teachings of Sacerdoti, Tesler, Kahn, Wettel, Prabu, Bitincka and Mages in front of them to incorporate content visualization as taught by Mages into Sacerdoti’s graphics system, as being able to display three dimensional content on different display devices, such as described by Mages was well known at the time of the effective filing and would have yielded predictable results in combination with Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka. 
The modification of Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka with Mages would have allowed concurrently with causing the sequence of views of the three-dimensional model to be displayed to the first user, enabling a second user to navigate the three-dimensional model and generate an alternative sequence of views of the three-dimensional model that differs from the sequence of views displayed to the first user. 
The motivation for incorporating content visualization would have been to improve user experience and interaction and increase system and design flexibility, see for instance, Mages, paragraph 163.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sacerdoti et al. (US Patent 6,188,403) in view of Tesler (US Patent 6,111,578) in further view of Khan et al. (US PG Publication 2012/0296609) further in view of Wettel et al. (“Visualizing Software Systems as Cities,” 2007)  in further view of Prabu et al. (US PG Publication 2014/0114970) further in view of Bitincka et al. (“Optimizing Data Analysis with a Semi-Structured Time Series Database,” 2010) as applied to claim 1 above, in further view of Chiu et al. (US PG Publication 2005/0183041).
Regarding claim 5, Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka teach the method of claim 1 and further teach wherein the user navigational input is generated through one or more sensors configured to track the movements of the user within the real-world environment (see for instance, Sacerdoti, column 5, lines 46-50 and Tesler, column 21, lines 61-67, column 23, lines 56-60 and column 25, lines 2-5). The motivation to combine Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka is the same as set forth with respect to claim 1. 
Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka do not teach wherein each portion of the rendered portions of the three-dimensional model is superimposed on a portion of a real-world. 
	In the same art of data visualization, Chiu teaches that interactive 3D visualized data can be displayed on a projector, see for instance, paragraphs 50 and 89.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing having the teachings of Sacerdoti, Tesler, Kahn, Wettel, Prabu, Bitincka and Chiu in front of them to incorporate interactive 3D visualization as taught by Chiu into Sacerdoti’s graphics system, as displaying an interactive 3D visualization on a projector, such as described by Chiu was well known at the time of the effective filing and would have yielded predictable results in combination with Sacerdoti, Tesler, Kahn, Wettel, Prabu, and Bitincka. 
The modification of Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka with Chiu would have allowed wherein each portion of the rendered portions of the model is presented to a user as superimposed on a portion of a real-world environment in which the user moves. 
The motivation for incorporating interactive 3D visualization would have been to increase system and design flexibility. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sacerdoti et al. (US Patent 6,188,403) in view of Tesler (US Patent 6,111,578) in further view of Khan et al. (US PG Publication 2012/0296609) further in view of Wettel et al. (“Visualizing Software Systems as Cities,” 2007)  in further view of Prabu et al. (US PG Publication 2014/0114970) further in view of Bitincka et al. (“Optimizing Data Analysis with a Semi-Structured Time Series Database,” 2010) as applied to claim 1 above, in further view of Coale et al. (US PG Publication 2007/0094041).
Regarding claim 18, Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka teach the method of claim 1, but do not teach wherein a first attribute of the first three-dimensional graphical object comprises a sound. 
In the same art of data visualization, Coale teaches that data expressions are any pre-generated graphical elements used to visually or otherwise express data to users including graphical, behavioral, auditory, interactive, temporal and spatial elements that represent data in an artificial 3D environment, see paragraph 20. For example, graphical elements may be associated with expression attributes that are assigned to various graphical elements within the immersion environment based on the data state, see paragraph 20. The illustrated attributes may include a graphical element type, (such as a sphere, pyramid, block, avatar, etc), element size, position and color, sound type, opacity and surface animation, see for instance, paragraph 20. Physical representation may include pathway shapes, colors, sounds, or visualization effects, such as shading, rotating, blinking, etc.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing having the teachings of Sacerdoti, Tesler, Kahn, Wettel, Prabu, Bitincka, and Coale in front of them to incorporate data visualization as taught by Coale into Sacerdoti’s modified graphics system, as illustrating different attributes to illustrate data, such as described by Coale was well known at the time of the effective filing and would have yielded predictable results in combination with Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka. 
The modification of Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka with Coale would have allowed the first attribute of the first three-dimensional graphical object comprises a sound.
The motivation for incorporating data visualization would have been to improve user experience and interaction and increase system and design flexibility, see for instance, Coale, paragraph 20 and 34.
Claims 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sacerdoti et al. (US Patent 6,188,403) in view of Tesler (US Patent 6,111,578) in further view of Khan et al. (US PG Publication 2012/0296609) further in view of Wettel et al. (“Visualizing Software Systems as Cities,” 2007)  in further view of Prabu et al. (US PG Publication 2014/0114970) further in view of Bitincka et al. (“Optimizing Data Analysis with a Semi-Structured Time Series Database,” 2010) as applied to claims 1 and 20 above, in further view of Risch et al. (US PG Publication 2004/0090472).
Regarding claim 22, Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka teach the method of claim 20, but do not teach wherein the clustering object comprises a dome or a sphere. 
In the same art of data visualization, Risch teaches that the simplest type of global information view is the discrete property view, also known as the data sphere, see paragraph 161. These types of information representations enable users to sort information objects into various groups based on shared discrete (i.e., field/value pair) properties, so that users can perceive such groups as independent objects in their own right, see paragraph 161. Concept Views show general conceptual or topical similarities among the information objects, based on their free-text content. Individual items are first grouped into topically related clusters, with each cluster being represented in the display as a semitransparent sphere surrounding the glyphs that correspond to the items in the cluster, see paragraph 164 and fig. 6. Within the sphere, the glyphs are arranged three-dimensionally such that items with text that is conceptually most similar end up near one another, while items that are more dissimilar are more widely separated, see paragraph 164 and fig. 6. Each cluster is labeled with terms that describe the most prevalent concepts found within that grouping, see paragraph 164 and fig. 6. Each point in the display represents a single event, and the events are color-encoded according to their date of occurrence, with the events occurring in 1999 colored yellow, those occurring in 2000 colored red, and older events are depicted in varying shades of blue, see paragraph 165 and fig. 6. A hierarchical information structure assigns the at least one piece of information to a location in a predefined category tree, see paragraphs 167-169 and figs. 8 and 9.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing having the teachings of Sacerdoti, Tesler, Kahn, Wettel, Prabu, Bitincka and Risch in front of them to incorporate data visualization as taught by Risch into Sacerdoti’s modified graphics system, as clustering objects into a sphere, such as described by Risch was well known at the time of the effective filing and would have yielded predictable results in combination with Sacerdoti, Tesler, Kahn, Wettel, Prabu, and Bitincka. 
The modification of Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka with Risch would have allowed the clustering object includes a dome or a sphere.
The motivation for incorporating data visualization would have been to one way to view data clusters and increase system and design flexibility.
Regarding claim 25, Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka teach the method of claim 1, and further teach generating a first clustering object and a second clustering object within the three-dimensional model, wherein at least one of the first clustering object and the second clustering object contains the first three-dimensional graphical object, and each of the first clustering object and the second clustering object available for viewing within the three-dimensional model (see for instance, Tesler, column 1, lines 50-60, column 9, lines 16-40, and figs. 12-24 and 28). The motivation to combine Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka is the same as set forth with respect to claim 1.
Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka do not appear to explicitly teach generating a third clustering object, the third clustering containing the first clustering object and the second clustering object, the third clustering object available for viewing within the three-dimensional model. 
In the same art of data visualization, Risch teaches that the simplest type of global information view is the discrete property view, also known as the data sphere, see paragraph 161. These types of information representations enable users to sort information objects into various groups based on shared discrete (i.e., field/value pair) properties, so that users can perceive such groups as independent objects in their own right, see paragraph 161. Concept Views show general conceptual or topical similarities among the information objects, based on their free-text content. Individual items are first grouped into topically related clusters, with each cluster being represented in the display as a semitransparent sphere surrounding the glyphs that correspond to the items in the cluster, see paragraph 164 and fig. 6. Within the sphere, the glyphs are arranged three-dimensionally such that items with text that is conceptually most similar end up near one another, while items that are more dissimilar are more widely separated, see paragraph 164 and fig. 6. Each cluster is labeled with terms that describe the most prevalent concepts found within that grouping, see paragraph 164 and fig. 6. Each point in the display represents a single event, and the events are color-encoded according to their date of occurrence, with the events occurring in 1999 colored yellow, those occurring in 2000 colored red, and older events are depicted in varying shades of blue, see paragraph 165 and fig. 6. A hierarchical information structure assigns the at least one piece of information to a location in a predefined category tree, see paragraphs 167-169 and figs. 8 and 9.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing having the teachings of Sacerdoti, Tesler, Kahn, Wettel, Prabu, Bitincka and Risch in front of them to incorporate data visualization as taught by Risch into Sacerdoti’s modified graphics system, as clustering objects into a sphere, such as described by Risch was well known at the time of the effective filing and would have yielded predictable results in combination with Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka. 
The modification of Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka with Risch would have allowed the generating a third clustering object, the third clustering containing the first clustering object and the second clustering object, the third clustering object available for viewing within the three-dimensional model.
The motivation for incorporating data visualization would have been to one way to view data clusters and increase system and design flexibility.
Claims 23, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sacerdoti et al. (US Patent 6,188,403) in view of Tesler (US Patent 6,111,578) in further view of Khan et al. (US PG Publication 2012/0296609) further in view of Wettel et al. (“Visualizing Software Systems as Cities,” 2007)  in further view of Prabu et al. (US PG Publication 2014/0114970) further in view of Bitincka et al. (“Optimizing Data Analysis with a Semi-Structured Time Series Database,” 2010) as applied to claims 1 and 20 above, in further view of Risch et al. (US PG Publication 2004/0090472) in view of Coale et al. (US PG Publication 2007/0094041).
Regarding claim 23, Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka teach the method of claim 1, and but do not appear explicitly teach wherein the clustering object has an attribute that reflects a state of the clustering object, and the attribute changes based on a state of the first three-dimensional graphical object. 
In the same art of data visualization, Risch teaches that the simplest type of global information view is the discrete property view, also known as the data sphere, see paragraph 161. These types of information representations enable users to sort information objects into various groups based on shared discrete (i.e., field/value pair) properties, so that users can perceive such groups as independent objects in their own right, see paragraph 161. Concept Views show general conceptual or topical similarities among the information objects, based on their free-text content. Individual items are first grouped into topically related clusters, with each cluster being represented in the display as a semitransparent sphere surrounding the glyphs that correspond to the items in the cluster, see paragraph 164 and fig. 6. Within the sphere, the glyphs are arranged three-dimensionally such that items with text that is conceptually most similar end up near one another, while items that are more dissimilar are more widely separated, see paragraph 164 and fig. 6. Each cluster is labeled with terms that describe the most prevalent concepts found within that grouping, see paragraph 164 and fig. 6. Each point in the display represents a single event, and the events are color-encoded according to their date of occurrence, with the events occurring in 1999 colored yellow, those occurring in 2000 colored red, and older events are depicted in varying shades of blue, see paragraph 165 and fig. 6. A hierarchical information structure assigns the at least one piece of information to a location in a predefined category tree, see paragraphs 167-169 and figs. 8 and 9.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing having the teachings of Sacerdoti, Tesler, Kahn, Wettel, Prabu, Bitincka and Risch in front of them to incorporate data visualization as taught by Risch into Sacerdoti’s modified graphics system, as clustering objects into a sphere, such as described by Risch was well known at the time of the effective filing and would have yielded predictable results in combination with Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka. 
The modification of Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka with Risch would have allowed the clustering the different graphical objects into a sphere.
The motivation for incorporating data visualization would have been to one way to view data clusters and increase system and design flexibility.
Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka in further view of Risch do not appear to explicitly teach wherein the clustering object has an attribute that reflects a state of the clustering object, and the attribute changes based on a state of the first three-dimensional graphical object. 
In the same art of data visualization, Coale teaches that data expressions are any pre-generated graphical elements used to visually or otherwise express data to users including graphical, behavioral, auditory, interactive, temporal and spatial elements that represent data in an artificial 3D environment, see paragraph 20. For example, graphical elements may be associated with expression attributes that are assigned to various graphical elements within the immersion environment based on the data state, see paragraph 20. The illustrated attributes may include a graphical element type, (such as a sphere, pyramid, block, avatar, etc), element size, position and color, sound type, opacity and surface animation, see for instance, paragraph 20. Physical representation may include pathway shapes, colors, sounds, or visualization effects, such as shading, rotating, blinking, etc.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing having the teachings of Sacerdoti, Tesler, Kahn, Wettel, Prabu, Bitincka, Risch and Coale in front of them to incorporate data visualization as taught by Coale into Sacerdoti’s modified graphics system, as illustrating different attributes to illustrate data, such as described by Coale was well known at the time of the effective filing and would have yielded predictable results in combination with Sacerdoti, Tesler, Kahn, Wettel, Prabu, Bitincka and Risch. 
The modification of Sacerdoti, Tesler, Kahn, Wettel, Prabu, Bitincka and Risch with Coale would have allowed the clustering object has an attribute that reflects a state of the clustering object, and the attribute changes based on a state of the first three-dimensional graphical object.
The motivation for incorporating data visualization would have been to improve user experience and interaction and increase system and design flexibility, see for instance, Coale, paragraph 20 and 34.
Regarding claim 24, Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka teach the method of claim 1, but do not appear to teach wherein the clustering object pulses or produces a beacon signal based on the state of the first three-dimensional graphical objects. 
In the same art of data visualization, Risch teaches that the simplest type of global information view is the discrete property view, also known as the data sphere, see paragraph 161. These types of information representations enable users to sort information objects into various groups based on shared discrete (i.e., field/value pair) properties, so that users can perceive such groups as independent objects in their own right, see paragraph 161. Concept Views show general conceptual or topical similarities among the information objects, based on their free-text content. Individual items are first grouped into topically related clusters, with each cluster being represented in the display as a semitransparent sphere surrounding the glyphs that correspond to the items in the cluster, see paragraph 164 and fig. 6. Within the sphere, the glyphs are arranged three-dimensionally such that items with text that is conceptually most similar end up near one another, while items that are more dissimilar are more widely separated, see paragraph 164 and fig. 6. Each cluster is labeled with terms that describe the most prevalent concepts found within that grouping, see paragraph 164 and fig. 6. Each point in the display represents a single event, and the events are color-encoded according to their date of occurrence, with the events occurring in 1999 colored yellow, those occurring in 2000 colored red, and older events are depicted in varying shades of blue, see paragraph 165 and fig. 6. A hierarchical information structure assigns the at least one piece of information to a location in a predefined category tree, see paragraphs 167-169 and figs. 8 and 9.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing having the teachings of Sacerdoti, Tesler, Kahn, Wettel, Prabu, Bitincka and Risch in front of them to incorporate data visualization as taught by Risch into Sacerdoti’s modified graphics system, as clustering objects into a sphere, such as described by Risch was well known at the time of the effective filing and would have yielded predictable results in combination with Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka. 
The modification of Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka with Risch would have allowed the clustering the different graphical objects into a sphere.
The motivation for incorporating data visualization would have been to one way to view data clusters and increase system and design flexibility.
Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka in further view of Risch do not appear to explicitly teach wherein the clustering object pulses or produces a beacon signal based on the state of the first three-dimensional graphical objects. 
In the same art of data visualization, Coale teaches that data expressions are any pre-generated graphical elements used to visually or otherwise express data to users including graphical, behavioral, auditory, interactive, temporal and spatial elements that represent data in an artificial 3D environment, see paragraph 20. For example, graphical elements may be associated with expression attributes that are assigned to various graphical elements within the immersion environment based on the data state, see paragraph 20. The illustrated attributes may include a graphical element type, (such as a sphere, pyramid, block, avatar, etc), element size, position and color, sound type, opacity and surface animation, see for instance, paragraph 20. Physical representation may include pathway shapes, colors, sounds, or visualization effects, such as shading, rotating, blinking, etc.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing having the teachings of Sacerdoti, Tesler, Kahn, Wettel, Prabu, Bitincka, Risch and Coale in front of them to incorporate data visualization as taught by Coale into Sacerdoti’s modified graphics system, as illustrating different attributes to illustrate data, such as described by Coale was well known at the time of the effective filing and would have yielded predictable results in combination with Sacerdoti, Tesler, Kahn, Wettel, Prabu, Bitincka and Risch. 
The modification of Sacerdoti, Tesler, Kahn, Wettel, Prabu, Bitincka and Risch with Coale would have allowed the clustering object pulses or produces a beacon signal based on the state of the first three-dimensional graphical objects.
The motivation for incorporating data visualization would have been to improve user experience and interaction and increase system and design flexibility, see for instance, Coale, paragraph 20 and 34.
Regarding claim 26, Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka teach the method of claim 1 and further teach generating a first clustering object and a second clustering object, each of the first clustering object and the second clustering object containing other objects (see for instance, Tesler, column 1, lines 50-60, column 9, lines 16-40, and figs. 12-24 and 28), and each of the first clustering object and the second clustering object available for viewing (see for instance, Tesler, column 1, lines 50-60, column 9, lines 16-40, and figs. 12-24 and 28). 
The motivation to combine Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka is the same as set forth with respect to claim 1.
Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka do not appear to explicitly teach that the first clustering object having an associated state based on states of the objects residing within the first clustering object, each of the first clustering object and the second clustering object available for viewing along with a visual indication of the associated state during navigation of the three-dimensional model and the second clustering object having an associated state based on the states of the objects residing within the second clustering object; generating a third clustering object, the third clustering object containing the first clustering object and the second clustering object, the third clustering object having an associated state based on the states of the first clustering object and the second clustering object, and the third clustering object available for viewing along with a visual indication of the associated state during navigation of the three-dimensional model. 
In the same art of data visualization, Risch teaches that the simplest type of global information view is the discrete property view, also known as the data sphere, see paragraph 161. These types of information representations enable users to sort information objects into various groups based on shared discrete (i.e., field/value pair) properties, so that users can perceive such groups as independent objects in their own right, see paragraph 161. Concept Views show general conceptual or topical similarities among the information objects, based on their free-text content. Individual items are first grouped into topically related clusters, with each cluster being represented in the display as a semitransparent sphere surrounding the glyphs that correspond to the items in the cluster, see paragraph 164 and fig. 6. Within the sphere, the glyphs are arranged three-dimensionally such that items with text that is conceptually most similar end up near one another, while items that are more dissimilar are more widely separated, see paragraph 164 and fig. 6. Each cluster is labeled with terms that describe the most prevalent concepts found within that grouping, see paragraph 164 and fig. 6. Each point in the display represents a single event, and the events are color-encoded according to their date of occurrence, with the events occurring in 1999 colored yellow, those occurring in 2000 colored red, and older events are depicted in varying shades of blue, see paragraph 165 and fig. 6. A hierarchical information structure assigns the at least one piece of information to a location in a predefined category tree, see paragraphs 167-169 and figs. 8 and 9.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing having the teachings of Sacerdoti, Tesler, Kahn, Wettel, Prabu, Bitincka and Risch in front of them to incorporate data visualization as taught by Risch into Sacerdoti’s modified graphics system, as clustering objects into a sphere, such as described by Risch was well known at the time of the effective filing and would have yielded predictable results in combination with Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka. 
The modification of Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka with Risch would have allowed generating a third clustering object, the third clustering object containing the first clustering object and the second clustering object, the third clustering object having an associated state based on the states of the first clustering object and the second clustering object, and the third clustering object available for viewing along with a visual indication of the associated state during navigation of the three-dimensional model.
The motivation for incorporating data visualization would have been to one way to view data clusters and increase system and design flexibility.
Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka in further view of Risch do not appear to explicitly teach the first clustering object having an associated state based on states of the objects residing within the first clustering object, the second clustering object having an associated state based on the states of the objects residing within the second clustering object, each of the first clustering object and the second clustering object available for viewing along with a visual indication of the associated state during navigation of the three-dimensional model. 
In the same art of data visualization, Coale teaches that data expressions are any pre-generated graphical elements used to visually or otherwise express data to users including graphical, behavioral, auditory, interactive, temporal and spatial elements that represent data in an artificial 3D environment, see paragraph 20. For example, graphical elements may be associated with expression attributes that are assigned to various graphical elements within the immersion environment based on the data state, see paragraph 20. The illustrated attributes may include a graphical element type, (such as a sphere, pyramid, block, avatar, etc), element size, position and color, sound type, opacity and surface animation, see for instance, paragraph 20. Physical representation may include pathway shapes, colors, sounds, or visualization effects, such as shading, rotating, blinking, etc.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing having the teachings of Sacerdoti, Tesler, Kahn, Wettel, Prabu, Bitincka, Risch and Coale in front of them to incorporate data visualization as taught by Coale into Sacerdoti’s modified graphics system, as illustrating different attributes to illustrate data, such as described by Coale was well known at the time of the effective filing and would have yielded predictable results in combination with Sacerdoti, Tesler, Kahn, Wettel, Prabu, Bitincka and Risch. 
The modification of Sacerdoti, Tesler, Kahn, Wettel, Prabu, Bitincka and Risch with Coale would have allowed the first clustering object having an associated state based on states of the objects residing within the first clustering object, the second clustering object having an associated state based on the states of the objects residing within the second clustering object, each of the first clustering object and the second clustering object available for viewing along with a visual indication of the associated state during navigation of the three-dimensional model.
The motivation for incorporating data visualization would have been to improve user experience and interaction and increase system and design flexibility, see for instance, Coale, paragraph 20 and 34.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Sacerdoti et al. (US Patent 6,188,403) in view of Tesler (US Patent 6,111,578) in further view of Khan et al. (US PG Publication 2012/0296609) further in view of Wettel et al. (“Visualizing Software Systems as Cities,” 2007)  in further view of Prabu et al. (US PG Publication 2014/0114970) further in view of Bitincka et al. (“Optimizing Data Analysis with a Semi-Structured Time Series Database,” 2010) as applied to claim 1 above, in further view of Judelson (US PG Publication 2010/0066559).
Regarding claim 28, Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka teach the method of claim 1, but do not teach recording the three-dimensional navigation and thus do not teach recording a sequence of views of the three-dimensional model, wherein the sequence of views is generated based on navigation input received from a user for navigating the three-dimension model, wherein the sequence of views includes the a view and a second view, and wherein the at least one of the first view and the second view views includes the first three-dimensional graphical object and the multiple attributes of the first three-dimensional graphical object; and after recording the sequence of views, replaying the sequence of views. 
	In the same art of data visualization, Judelson teaches that navigation through a three-dimensional scene can be recorded for later playback to different users, see for instance, abstract, paragraphs 20, 167-172 and 177.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing having the teachings of Sacerdoti, Tesler, Kahn, Wettel, Prabu Bitincka and Judelson in front of them to incorporate navigation recording, playback and distribution as taught by Judelson into Sacerdoti’s modified graphics system, as recording user interaction in a 3D environment for later playback, such as described by Judelson was well known at the time of the effective filing and would have yielded predictable results in combination with Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka. 
The modification of Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka with Judelson would have allowed recording a sequence of views of the three-dimensional model, wherein the sequence of views is generated based on navigation input received from a user for navigating the three-dimension model, wherein the sequence of views includes the a view and a second view, and wherein the at least one of the first view and the second view views includes the first three-dimensional graphical object and the multiple attributes of the first three-dimensional graphical object; and after recording the sequence of views, replaying the sequence of views. 
The motivation for incorporating navigation recording, playback and distribution would have been to provide a guide to users, have an accurate visual representation of one or more paths taken and increase system and design flexibility, see for instance, Judelson, paragraphs 171 and 177.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Sacerdoti et al. (US Patent 6,188,403) in view of Tesler (US Patent 6,111,578) in further view of Khan et al. (US PG Publication 2012/0296609) further in view of Wettel et al. (“Visualizing Software Systems as Cities,” 2007)  in further view of Prabu et al. (US PG Publication 2014/0114970) further in view of Bitincka et al. (“Optimizing Data Analysis with a Semi-Structured Time Series Database,” 2010) as applied to claim 1 above, in further view of Judelson (US PG Publication 2010/0066559) in further view of Ruble et al. (US PG Publication 2014/0047328).
Regarding claim 29, Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka teach the method of claim 1, and further teach causing display of a sequence of views of the model, wherein the sequence of views is generated based on navigation input received from a user for navigating the model, wherein the sequence of views includes the first view at a first point in time and a second view at the second point in time, and wherein at least one of the views includes at least one three-dimensional graphical object and its attribute (The user can navigate throughout the model; displaying a sequence of views, including the first view and the second view of the model, wherein at least one of the views includes the three dimensional object and its attribute, see for instance, Sacerdoti column 6, lines 51-64 and column 8, lines 5-30 and figs. 4, 5 and 8, Tesler, column, column 5, lines 29-41, column 19, lines 1-50 column 22, lines 59-67 and figs. 25, 26 and 28 and Prabu, paragraphs 49-51). The motivation to combine Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka is the same as set forth with respect to claim 1.
Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka do not teach recording the three-dimensional navigation and thus do not teach after causing display of the sequence of views of the model, replicating the mapping of the sequence of time-dependent data values to the attribute of at least one three-dimensional graphical object over a new time period while enabling the user to navigate the model during the new time period to generate an alternative sequence of views of the model that differs from the sequence of views of the model. 
In the same art of data visualization, Judelson teaches that navigation through a three-dimensional scene can be recorded for later playback to different users, see for instance, abstract, paragraphs 20, 167-172 and 177.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing having the teachings of Sacerdoti, Tesler, Kahn, Wettel, Prabu, Bitincka and Judelson in front of them to incorporate navigation recording, playback and distribution as taught by Judelson into Sacerdoti’s modified graphics system, as recording user interaction in a 3D environment for later playback, such as described by Judelson was well known at the time of the effective filing and would have yielded predictable results in combination with Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka. 
The modification of Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka with Judelson would have allowed recording a sequence of views of the model and subsequently, replaying the sequence of views. 
The motivation for incorporating navigation recording, playback and distribution would have been to provide a guide to users, have an accurate visual representation of one or more paths taken and increase system and design flexibility, see for instance, Judelson, paragraphs 171 and 177.
Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka in further view Judelson do not teach after causing display of the sequence of views of the model, replicating the mapping of the sequence of time-dependent data values to the attribute of the first three-dimensional graphical object over a new time period while enabling the user to navigate the model during the new time period to generate an alternative sequence of views of the model that differs from the sequence of views of the model. 
In the same art of data visualization, Ruble teaches that changes to a saved virtual tour can be made and an updated version of the tour can be saved, see for instance, abstract and paragraphs 22, 34, 39, 45-50 and 78.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing having the teachings of Sacerdoti, Tesler, Kahn, Wettel, Prabu, Bitincka, Judelson and Ruble in front of them to incorporate tour creation and editing as taught by Ruble into Sacerdoti’s modified graphics system, as creating and subsequently editing a tour, such as described by Ruble was well known at the time of the effective filing and would have yielded predictable results in combination with Sacerdoti, Tesler, Kahn, Wettel, Prabu, Bitincka and Judelson. 
The modification of Sacerdoti, Tesler, Kahn, Wettel, Prabu, Bitincka and Judelson with Ruble would have allowed after causing display of the sequence of views of the model, replicating the mapping of the sequence of time-dependent data values to the attribute of the first three-dimensional graphical object over a new time period while enabling the user to navigate the model during the new time period to generate an alternative sequence of views of the model that differs from the sequence of views of the model. 
The motivation for incorporating tour creation and editing would have been to increase customizability, improve user experience and increase system and design flexibility, see for instance, Ruble, paragraph 4.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Sacerdoti et al. (US Patent 6,188,403) in view of Tesler (US Patent 6,111,578) in further view of Khan et al. (US PG Publication 2012/0296609) further in view of Wettel et al. (“Visualizing Software Systems as Cities,” 2007)  in further view of Prabu et al. (US PG Publication 2014/0114970) further in view of Bitincka et al. (“Optimizing Data Analysis with a Semi-Structured Time Series Database,” 2010) as applied to claim 1 above, in further view of Song (US PG Publication 2006/0044307) in further view of Song et al. (US PG Publication 2006/0044307) in view of Plattner et al. (US Patent 6,320,586).
Regarding claim 35, Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka teach the method of claim 1 and further teach wherein the first three-dimensional graphical object is viewable in a first position along the path and a second position along the path, wherein a first attribute of the first three-dimensional graphical object viewed in the first position is based on a value in the real-time, time-dependent data values corresponding to a first point in time, wherein the first attribute of the first three-dimensional graphical object viewed in the second position is based on a value in the real-time, time-dependent data values corresponding to a second point in time (see for instance, Sacerdoti, column 6, lines 52-63, column 7, lines 10-22 and column 8, lines 5-30 and figs. 4, 5 and 8 and Tesler, column 5, lines 29-41, column 19, lines 1-50 column 22, lines 59-67 and figs. 25, 26 and 28).
While Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka teach that the data can visualized at different time points, they do not appear to teach displaying in the second position a tracer corresponding to a presentation of the first attribute from the first position. 
In the same art of data visualization, Song teaches that different visual attributes, such as color, tone and size can be assigned to a graphical object, see paragraph 664. Visual comparison can be performed by superimposition and ghost images, see paragraphs 409 and 424-430. The method presented in this paper which superimposes a number of ghost images, enables simultaneous expression at one point in time by using gray to indicate completed work, blue for work in progress, orange for delays and red for the planned schedule, see for instance, paragraph 672. Different percentages of opacity are superimposed on one screen allowing comparison of plan, actual progress and design changes, see paragraph 672. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing having the teachings of Sacerdoti, Tesler, Kahn, Wettel, Prabu, Bitincka and Song in front of them to incorporate visual comparison as taught by Song into Sacerdoti’s modified graphics system, as superimposing different aspects on the same time point to compare data, such as described by Song was well known at the time of the effective filing and would have yielded predictable results in combination with Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka. 
The modification of Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka with Song would have allowed displaying in the second position a tracer corresponding to a presentation of the first attribute from the first position. 
The motivation for incorporating tour creation and editing would have been to increase viewability of data comparisons, reduce visual interruptions and increase system and design flexibility, see for instance, Song, paragraph 672.
While Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka in further view of Song teach displaying in the second view a tracer corresponding to a presentation of the attribute from the first view, Plattner is being brought in to explicitly teach the comparison can be time based (e.g., comparing gross sales by product line between two years).
In the same art of data visualization, Plattner teaches that data can be compared between years on the same graph, see for instance, column 3, lines 15-25, column 5, lines 5-45 and column 6, lines 1-25 and figs 8 and 12.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing having the teachings of Sacerdoti, Tesler, Kahn, Wettel, Prabu, Bitincka, Song and Plattner in front of them to incorporate visual comparison as taught by Plattner into Sacerdoti’s modified graphics system, as visually comparing data from between different years, such as described by Plattner was well known at the time of the effective filing and would have yielded predictable results in combination with Sacerdoti, Tesler, Kahn, Wettel, Prabu, Bitincka and Song. 
The modification of Sacerdoti, Tesler, Kahn, Wettel, Prabu, Bitincka and Song with Plattner would have allowed explicitly allowed visually comparing data from different time points on the same graph, such as by displaying in the second position a tracer/overlay corresponding to a presentation of the attribute from the first position. 
The motivation for incorporating tour creation and editing would have been to more clearly visualize comparison data and increase system and design flexibility, see for instance, Plattner, column 2, lines 50-60.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Sacerdoti et al. (US Patent 6,188,403) in view of Tesler (US Patent 6,111,578) in further view of Khan et al. (US PG Publication 2012/0296609) further in view of Wettel et al. (“Visualizing Software Systems as Cities,” 2007)  in further view of Prabu et al. (US PG Publication 2014/0114970) further in view of Bitincka et al. (“Optimizing Data Analysis with a Semi-Structured Time Series Database,” 2010) as applied to claim 1 above, in further view of Song (US PG Publication 2006/0044307) in further view of Song et al. (US PG Publication 2006/0044307) in view of Lum et al. (US PG Publication 2013/0144916).
Regarding claim 41, Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka teach the method of claim 1, and further teach receiving user-defined mappings between the multiple attributes of the first three-dimensional graphical object and the different aspects of the real-time, time dependent data value via a setup module that includes a command line interface accessible to a user (see for instance, Sacerdoit abstract, column 4, lines 34-67 and Prabu, paragraphs 44 and 51). . The motivation to combine Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka is the same as set forth with respect to claim 1
Sacerdoti in view of Tesler in further view of Kahn further in view of Wettel in further view of Prabu further in view of Bitincka do not appear to teach that the setup module includes a command line interface accessible to a user.
In the same art of visualizations, Lum teaches the various interface windows depicted in figs. 4-7 to allow the user to make selections, enter information (e.g., fields, metrics, and filters), provide parameters (e.g., resolution), and provide data (e.g., identify the database) to be used with analysis. Those skilled in the art will appreciate that any graphical user interface or command line may be used to make selections, enter information, provide parameters, and provide data, see paragraph 108.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing having the teachings of Sacerdoti, Tesler, Kahn, Wettel, Prabu, Bitincka and Lum in front of them to incorporate different interfaces as taught by Lum into Sacerdoti’s graphics system, as using a command line to make selections, enter information, provide parameters and provide data, such as described by Lum was well known at the time of the effective filing and would have yielded predictable results in combination with Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka. 
The modification of Sacerdoti, Tesler, Kahn, Wettel, Prabu and Bitincka with Lum would have allowed receiving user-defined mappings between the multiple attributes of the first three-dimensional object and the different fields defined for the data via a setup module that includes a command line interface accessible to a user.
The motivation for incorporating different interfaces would have been to use known interfaces and increase system and design flexibility.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG Publication 2002/0158969 to Gupta teaches Error Propagation Tree Technology. Gupta further teaches that fig. 1 shows a general structure of an error propagation tree (EPT) applied to represent condition information of components of a system – particularly, at the first level, at least one main component is represented as node 10; at the next lower level, sub-components of Component A re represented as nodes 20, 21...and are labeled as Components B1, B2...in this manner, the main component(s) of the system to be analyzed and any subsequent lower level sub-components of the main components of the system represented as nodes branching off in a tree-like fashion to form the EPT, see for instance, paragraph 30. A status indicator indicates the status or condition information of the corresponding node …the indicator can assume different colors to denote any number of different states (e.g., normal or alert states) in lower level nodes of the EPT, see paragraph 31. For instance, a node taking on a first color, e.g., red, can indicate that an alert condition presently exists in it or a lower level node in the EPT that reports to it, which may connote an error condition in a lower level node in the EPT, see for instance, paragraph 31.
US PG Publication 2004/0150715 to Wilcock et al. teaches Image-Capture Event Monitoring.
US PG Publication 2008/0070684 to Haigh-Hutchinson teaches am Method and Apparatus for using a Common Pointing Input to Control 3D Viewpoint and Object Targeting. Haigh-Hutchinson teaches that a virtual camera may pan in the direction corresponding to the cursor position at a rate that is predetermined but may depend upon precisely where on the display the cursor currently resides, see for instance, paragraph 112. The system updates the display at a suitable rate to provide real time interactive animation effects, see paragraph 111. Panning and other virtual camera control effects are well known and have been widely used in cinematography, animation, 3D visualization and a wide variety of other contexts, see for instance, paragraph 104.
US PG Publication 2012/0079431 to Toso teaches a System and Method for 3-Dimensional Display of Data. Toso further teaches that assigned colors can also indicate a status of the position(s) relative to a query or baseline condition, see paragraph 77. Relative changes in time or with respect to assigned baseline parameters for the positions and groups can be separately identified with different hues of the colors or with separate colors that indicate the rate of change, see paragraph 77. Relative changes might also be indicated by superimposing plus (+) or minus (-), up/down arrow symbols at the position and group icons, see paragraph 77.
US PG Publication 2014/0337477 to Fisher et al. teaches a System and Method of Portraying the Shifting Level of Interest in an Object or Location. Fisher further teaches that the number of observers may alter the intensity of an attribute, such as the color of a cluster, while the rate of change in the size of a cluster may be used to select a color, see for instance, paragraphs 37-41 and figs. 2A-2C.
US Patent 5,528,735 to Strasnick et al. teaches a Method and Apparatus for Displaying Data within a Three-Dimensional Information Landscape. Strasnick further teaches that data block’s (three dimensional object) are represented by mapping of the data block’s attributes to visible and audible characteristics such as height, shape, color, saturation, sound, text, animation, or some other perceptible sensation, see for instance, column 4, lines 14-24 and column 6, lines 50-60. Any data attribute may be represented by any perceptible means within the display space, see for instance, column 6, lines 1-14. For instance, the at least one file attribute, a data file's confidentiality level may be represented by an audible tone, enabling confidential files to emit a warning tone when the navigator looks into or enters a confidential file, see for instance, column 6, lines 1-14.
Kneib teaches Happy Gliding. Kneib further teaches that TDFSB provides a 3D view of your hard disk content by using a variety of shapes, colors and textures, see for instance, fig. 1. TDFSB stands for 3D File System Browser, and the name is programmatic; users walk through or fly over a 3D view of the files and folders on their disk and have a 3D view of multimedia file content, see for instance, page 1.
Hackers teaches Hackers Final Showdown (clip from the 1995 film Hackers directed by Iain Softley). Hackers further teaches that a 3D model reflecting activity in a corporate enterprise IT department can be visualized and navigated in 3D space.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J COBB/Primary Examiner, Art Unit 2613